DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Connor et al (US 10,357,883).
As to claim 18, O’Connor et al discloses a robot (articulating and/or telescoping robotic arms – see col. 4, line 45), as illustrated in Figures 1-8, comprising a manipulator (end effector 105); a housing (115) provided in the manipulator and formed therein with an accommodation space (135) opened downward to accommodate an object (215); an airbag (110) (bladder comprising a pliable body that defines an  inner recess in fluid communication with the manifold - see Abstract) provided at an inner periphery of the housing to surround the object; and a pneumatic unit (225) configured to inject air into 
With claim 20, the pneumatic unit includes an air pump and an air channel configured to connect the air pump to the airbag (state-change source 225 (e.g., a second vacuum pump, one or more electromagnets) that is communicatively coupled with the bladder via the signaling port 155 – see col. 6, lines 10-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al (US 10,357,883) in view of Rawson-Harris (US 6,843,153).
As to claim 1, O’Connor et al discloses a grip apparatus, as illustrated in Figures 1-8, comprising a housing (115) opened downward and formed therein with an  accommodation space (135) to accommodate an object (215); an elastic membrane (110) (see col. 2, lines 36-40) provided in the accommodation space to surround the object; a fastening member  at least partially positioned between an inner periphery of the housing and the elastic  membrane to fasten the elastic membrane (threaded fasteners such as bolts or screws may be inserted through pairs of the registered openings 490-1 and 415-1, 490-2 and 415-2, and so forth to connect the bladder 110 with the  manifold 115.  – see col. 10, lines 5-12).  However, O’Connor et al does not show a winder configured to pull the fastening member by winding the fastening member.
Rawson-Harris teaches a power drill (11) that can be used to wind and pull a screw (1) from a mounting nut (7) and sheet material (26,27) (see Figures 1-5).
To provide the device of  O’Connor et al with a power drill to pull the fastening member by winding the fastening member would have been obvious to one of ordinary skill in the art, in view of the teachings of Rawson-Harris, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the power drill  used in Rawson-Harris would allow the fastening member of O’Connor et al  to be pulled and to be wound  for quick removal from the device.
With claims 6 and 15, housing is formed therein with a through-hole (490-1 and 415-1) through which the fastening member passes, in which the through-hole is connected to a space between the inner periphery of the housing and the elastic membrane.
As to claim 9, O’Connor et al discloses a robot (articulating and/or telescoping robotic arms – see col. 4, line 45), as illustrated in Figures 1-8,  comprising a manipulator (end effector 105); a housing (115) provided in the manipulator and formed therein with an accommodation space (135) opened downward to accommodate an object (215); an elastic membrane (110) (see col. 2, lines 36-40) provided in the 
Rawson-Harris teaches a power drill (11) that can be used to wind and pull a screw (1) from a mounting nut (7) and sheet material (26,27) (see Figures 1-5).
To provide the device of  O’Connor et al with a power drill to pull the fastening member by winding the fastening member would have been obvious to one of ordinary skill in the art, in view of the teachings of Rawson-Harris, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the power drill  used in Rawson-Harris would allow the fastening member of O’Connor et al  to be pulled and to be wound  for quick removal from the device.
Allowable Subject Matter
Claims 2-5,7-8,10-14,16-17, and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nichols, Scaglia, Haley, Wagner, and Lipson are cited as being relevant art, because each prior art shows a grip apparatus comprising a housing and an elastic membrane.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652